DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 and 12-22 remain pending. Claims 10-11 have been cancelled.  

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 13-14, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noppel et al (US 20200354049 A1) (Hereinafter referred to as Noppel).

Regarding Claim 1, Noppel discloses a high-performance descent method for a multi-rotor aircraft (See at least Noppel Paragraph 0305), the high-performance descent method comprising: 
preparing the multi-rotor aircraft for a high-performance descent, the preparing comprising operating a first proprotor in a plane substantially perpendicular to a vertical axis of descent of the multi-rotor aircraft such that the first proprotor generates a vertical component of thrust and no more than a negligible horizontal component of thrust (See at least Noppel Paragraph 0305, the engines, which are ; 
tilting the first proprotor at an acute angle away from the vertical axis (See at least Noppel Paragraph 0212 and Figure 2c, the engines are tilted 45 degrees from the vertical axis; See at least Noppel Paragraph 0270, the tilting of the engine modules can cause descent; See at least Noppel Paragraph 0306, the tilting of the engines is controlled until the VTOL vehicle is supported by the ground) ; and 
wherein, responsive to the tilting, the vertical component is reduced and the horizontal component is increased (See at least Noppel Paragraph 0305, when the engines are in vertical mode (horizontal orientation), the thrust is directed downwards so there is only a vertical component of thrust; See at least Noppel Paragraph 0212 and Figure 2c, when the engine is tilted, the thrust is in the direction of “234” which has a horizontal and vertical component).

Regarding Claim 2, Noppel discloses wherein the preparing the multi- rotor aircraft comprises setting a speed of the first proprotor to its minimum operating speed (See at least Noppel Paragraphs 0305-0306, decreasing flight velocity and increasing angle of attack until near-to-stall conditions and lowering thrust until max descend velocity is achieved are interpreted as minimum operating speed, the VTOL vehicle is lowering its speed and thrust so that it can hover and descend as quickly as it can without stalling, if the VTOL vehicle decreases the thrust by any more, the vehicle may stall and fall from the sky so the vehicle is at the minimum operating speed).

Regarding Claim 13, Noppel discloses a high-performance descent system for a multi-rotor aircraft (See at least Noppel Paragraph 0305), the system comprising: 
a flight control computer comprising a processor (See least Noppel Paragraphs 0051); 
a propulsion system communicatively coupled to the flight control computer (See at least Noppel Paragraph 0153, the flight system of the VTOL vehicle is implemented by the computing devices which functions as a flight controller) and configured to allow a direction of thrust relative to a vertical z-axis to be selected by the flight control computer (See at least Noppel Paragraph 0312, the processors can control the engine module control and tilt mechanisms allowing for vertical takeoff and landing);
wherein the processor is operable to implement a method comprising:	
preparing the multi-rotor aircraft for a high-performance descent, the preparing comprising operating a first proprotor in a plane substantially perpendicular to a vertical axis of descent of the multi-rotor aircraft such that the first proprotor generates a vertical component of thrust and no more than a negligible horizontal component of thrust (See at least Noppel Paragraph 0305, the engines, which are interpreted as the proprotors, are tilted from a horizontal mode, where the engines are in a vertical orientation, to a vertical mode, where the engines are in a horizontal orientation, and the thrust is directed downwards in vertical mode); 
instructing, via a flight control system, the first proprotor to reduce an amount of vertical thrust produced by the first proprotor (See at least Noppel Paragraph 0312, the processors can control the engine module control and tilt mechanisms allowing for vertical takeoff and landing; See at least Noppel Paragraph 0306, the VTOL aircraft lowers its thrust to land),
responsive to the instructing, tilting the first proprotor away from the vertical axis (See at least Noppel Paragraph 0212 and Figure 2c, the engines are tilted 45 degrees from the vertical axis; See at least Noppel Paragraph 0270, the tilting of the engine modules can cause descent; See at least Noppel Paragraph 0306, the tilting of the engines is controlled until the VTOL vehicle is supported by the ground) ; and 
reducing an altitude of the multi-rotor aircraft (See at least Noppel Paragraph 0270, the tilting of the engine modules can cause descent; See at least Noppel Paragraph 0306, the tilting of the engines is controlled until the VTOL vehicle is supported by the ground).

Regarding Claim 14, Noppel discloses wherein the multi-rotor aircraft comprises the first proprotor, a second proprotor, a third proprotor, and a fourth proprotor (See at least Noppel Paragraphs 0130-0131 and 0133 and Figure 1 “108a-108h”). 

Regarding Claim 20, Noppel discloses wherein the tilting the first proprotor comprises tilting the first, second, third, and fourth proprotors in the same direction (See at least Noppel Paragraph 0259, all the engine modules are tilted in the same direction). 

Regarding Claim 21, Noppel wherein thrust generated by the multi-rotor aircraft is horizontally unbalanced (See at least Noppel Paragraph 0255, the thrust is horizontally unbalanced which causes a bank or rolling about the x-axis).

	Regarding Claim 22, Finlay discloses the high-performance descent method of claim 1, wherein thrust generated by the multi-rotor aircraft is horizontally balanced (See at least Noppel Paragraph 0252, one set of engines on one side are tilted while another set of engines on the opposite side are tilted to avoid yawing which the examiner has interpreted as the thrust being horizontally balanced; See at least Noppel Paragraph 0259, the thrust from sets of engine modules on both sides are decreased to neutralize each other to prevent yawing and/or rolling). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noppel in view of Machin et al (US 20190118943 A1) (Hereinafter referred to as Machin).

Regarding Claim 3, Noppel discloses wherein the multi-rotor aircraft… comprises the first proprotor, a second proprotor, a third proprotor, and a fourth proprotor (See at least Noppel Paragraphs 0130-0131 and 0133 and Figure 1 “108a-108h”). 
Noppel fails to disclose that the multi-rotor aircraft… is a tail-sitter aircraft. 
However, Machin teaches this limitation (See at least Machin Paragraph 0002). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Noppel with Machin to have the VTOL aircraft be a tail-sitter. Different phases of flight for VTOL aircrafts require different power requirements (See at least Machin Paragraph 0002). Having a tail-sitter aircraft allows the aircraft to take off vertically from an already vertical position because the tail-sitter aircraft sits upright on the tail (See at least Machin Paragraph 0002). A VTOL aircraft can improve its power efficiency by having the aircraft be a tail-sitter aircraft because the aircraft will already be in a vertical position, ready to takeoff.   

Regarding Claim 4, Noppel fails to explicitly disclose wherein the tilting the first proprotor comprises: 
tilting the first and second proprotors toward the third and fourth proprotors; and 
tilting the third and fourth proprotors toward the first and second proprotors 
However, Noppel does disclose that the engines modules can be independently tilted (See at least Noppel Paragraph 0037) and that the engine modules can be tilted to avoid yawing (See at least Noppel Paragraph 0252, one set of engines on one side, which are interpreted as the first and second proprotors, are tilted while another set of engines on the opposite side, which are interpreted as the third and fourth proprotors, are tilted to avoid yawing which the examiner has interpreted as the two sets of engines are tilted toward each other). 
It would be obvious to one of ordinary skill in the art to modify the teachings disclosed in Noppel to tilt the first and second proprotors toward the third and fourth proprotors and to tilt the third and fourth proprotors toward the first and second proprotors. This would allow the rotorcraft to use the direction of the rotors to neutralize any yawing or rolling motions (See at least Noppel Paragraph 0259).  

Regarding Claim 6, Noppel fails to explicitly disclose wherein the tilting the first proprotor comprises tilting the first and second proprotors away from the third and fourth proprotors 
However, Noppel does disclose that the engines modules can be independently tilted (See at least Noppel Paragraph 0037) and that the engine modules can be tilted to avoid yawing (See at least Noppel Paragraph 0253, one set of engines on one side, which are interpreted as the first and second proprotors, are tilted while another set of engines on the opposite side, which are interpreted as the third and fourth proprotors, are tilted to avoid yawing which the examiner has interpreted as the two sets of engines are tilted away from each other).


Regarding Claim 9, Noppel discloses wherein the tilting the first proprotor comprises tilting the first, second, third, and fourth proprotors in the same direction (See at least Noppel Paragraph 0259, all the engine modules are tilted in the same direction). 

Regarding Claim 15, Noppel fails to explicitly disclose …tilting the first proprotor comprises: 
tilting the first and second proprotors toward the third and fourth proprotors; and 
tilting the third and fourth proprotors toward the first and second proprotors. 
However, Noppel does disclose that the engines modules can be independently tilted (See at least Noppel Paragraph 0037) and that the engine modules can be tilted to avoid yawing (See at least Noppel Paragraph 0252, one set of engines on one side, which are interpreted as the first and second proprotors, are tilted while another set of engines on the opposite side, which are interpreted as the third and fourth proprotors, are tilted to avoid yawing which the examiner has interpreted as the two sets of engines are tilted toward each other). 
It would be obvious to one of ordinary skill in the art to modify the teachings disclosed in Noppel to tilt the first and second proprotors toward the third and fourth proprotors and to tilt the third and fourth proprotors toward the first and second proprotors. This would allow the rotorcraft to use the direction of the rotors to neutralize any yawing or rolling motions (See at least Noppel Paragraph 0259).  
Noppel fails to disclose that the multi-rotor aircraft… is a tail-sitter aircraft. 
However, Machin teaches this limitation (See at least Machin Paragraph 0002). 
.

Claims 5, 7-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noppel in view of Machin and in further view of Finlay et al (US 20180370629 A1) (Hereinafter referred to as Finlay).

Regarding Claim 5, the combination of Noppel and Machin fail to disclose wherein the tilting the first proprotor comprises: 
tilting the first and second proprotors toward the third and fourth proprotors; and 
tilting the third and fourth proprotors away from the first and second proprotors
However, Finlay teaches this limitation (See at least Finlay Paragraph 0041, the rotors can all be tilted in the same direction relative to the vertical axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in the combination of Noppel and Machin with Finlay to tilt the first and second proprotors toward the third and fourth proprotors and to tilt the third and fourth proprotors away from the first and second proprotors. This would allow the VTOL aircraft the ability to move laterally without changing the thrust or speed of the proprotors, thereby increasing the operability of the aircraft.

Regarding Claim 7, the combination of Noppel and Machin fail to disclose wherein the tilting the first proprotor comprises tilting the first, second, third, and fourth proprotors away from each other 
However, Finlay teaches this limitation (See at least Finlay Paragraph 0041, the rotors can all be tilted in different directions relative to the vertical axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in the combination of Noppel and Machin with Finlay to tilt the proprotors in different directions. This would allow the VTOL aircraft to remain horizontally balanced and avoid any yawing or rolling without changing the thrust or speed of the proprotors, thereby increasing the operability of the aircraft.

Regarding Claim 8, the combination of Noppel and Machin fail to disclose wherein the tilting the first proprotor comprises tilting the first, second, third, and fourth proprotors toward a common focal point 
However, Finlay teaches this limitation (See at least Finlay Paragraphs 0040-0041 and 0029, the rotors can each be independently controlled so they can all be tilted to face the same point; depending on where the point is will determine which rotors need to be tilted in the same direction and which ones need to be tilted in different directions and the aircraft disclosed in Finlay is capable of any combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in the combination of Noppel and Machin with Finlay to tilt the proprotors toward a common focal point. This would allow the VTOL aircraft to move to a specific point without changing the thrust or speed of the proprotors, thereby increasing the operability of the aircraft. 

Regarding Claim 12, the combination of Noppel and Machin fail to disclose wherein, during landing, thrust from the first, second, third, and fourth proprotors is vectored away from a vertical axis to reduce an up-spout effect to improve landing stability.
However, Finlay teaches this limitation (See at least Finlay Paragraph 0036, the rotors can be tilted to achieve net thrust in the desired direction, in this case the desired direction would be down, and cancel out any undesired forces or moments in other directions especially in windy conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in the combination of Noppel and Machin with Finlay to tilt the proprotors away from a vertical axis to reduce an up-spout effect. Tilting the rotors in windy conditions allows the aircraft to cancel out any undesired forces or moments and achieve net thrust in the desired direction (See at least Finlay Paragraph 0036). This would improve the landing of the aircraft by being able to reduce the effect the wind or any other weather conditions have on the operability of the aircraft. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Noppel.

Regarding Claim 17, Noppel fails to explicitly disclose wherein the tilting the first proprotor comprises tilting the first and second proprotors away from the third and fourth proprotors.
However, Noppel does disclose that the engines modules can be independently tilted (See at least Noppel Paragraph 0037) and that the engine modules can be tilted to avoid yawing (See at least Noppel Paragraph 0253, one set of engines on one side, which are interpreted as the first and second proprotors, are tilted while another set of engines on the opposite side, which are interpreted as the third and fourth proprotors, are tilted to avoid yawing which the examiner has interpreted as the two sets of engines are tilted away from each other).
.  

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noppel in view of Finlay.

Regarding Claim 16, Noppel fails to disclose wherein the tilting the first proprotor comprises: 
tilting the first and second proprotors toward the third and fourth proprotors; and 
tilting the third and fourth proprotors away from the first and second proprotors
However, Finlay teaches this limitation (See at least Finlay Paragraph 0041, the rotors can all be tilted in the same direction relative to the vertical axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Noppel with Finlay to tilt the first and second proprotors toward the third and fourth proprotors and to tilt the third and fourth proprotors away from the first and second proprotors. This would allow the VTOL aircraft the ability to move laterally without changing the thrust or speed of the proprotors, thereby increasing the operability of the aircraft.

Regarding Claim 18, Noppel fails to disclose wherein the tilting the first proprotor comprises tilting the first, second, third, and fourth proprotors away from each other 
However, Finlay teaches this limitation (See at least Finlay Paragraph 0041, the rotors can all be tilted in different directions relative to the vertical axis).


Regarding Claim 19, Noppel fails to disclose wherein the tilting the first proprotor comprises tilting the first, second, third, and fourth proprotors toward a common focal point 
However, Finlay teaches this limitation (See at least Finlay Paragraphs 0040-0041 and 0029, the rotors can each be independently controlled so they can all be tilted to face the same point; depending on where the point is will determine which rotors need to be tilted in the same direction and which ones need to be tilted in different directions and the aircraft disclosed in Finlay is capable of any combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Noppel with Finlay to tilt the proprotors toward a common focal point. This would allow the VTOL aircraft to move to a specific point without changing the thrust or speed of the proprotors, thereby increasing the operability of the aircraft. 

Response to Arguments
Applicant's arguments filed on May 6, 2021 have been fully considered but they are not persuasive. Examiner acknowledges applicant’s amendments of the specification and claims overcome all objections set forth in the previous office action. Applicant’s amended claims 1 and 13 overcome the prior art of Finlay. However, the amended claims 1 and 13 do not overcome the prior art of Noppel as stated above in this office action. Applicant argues that “operating a first proprotor in a plane substantially perpendicular to a vertical axis of descent of the multi-rotor aircraft such that the first . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666